     Case 2:20-cv-00830-JAM-CKD Document 28 Filed 04/13/21 Page 1 of 2


 1
 2
 3
 4
 5
 6
 7
 8                     UNITED STATES DISTRICT COURT
 9                    EASTERN DISTRICT OF CALIFORNIA
10
11 I.B., an minor, by and through his        Case No. 2:20-cv-00830-JAM-CKD
   guardian ad litem LATOYA DOWNS;
12 S.J., a minor by and through her guardian
   ad litem LATOYA DOWNS; and                ORDER GRANTING STIPULATION
13 LATOYA DOWNS, individually,               FOR LEAVE FOR PLANITIFFS TO
                                             FILE SECOND AMENDED
14                           Plaintiffs,     COMPLAINT
                     vs.
15
   CITY OF SACRAMENTO; DANIEL
16 HAHN; CHRISTINE LAKIN; JESSICA
   LENEHAN; PALADIN PRIVATE
17 SECURITY, INC.; VALTIERRA
   (Badge #291); GALARDI GROUP,
18 INC., dba WIENERSCHNITZEL; and
   DOES 1-10, inclusive,
19
                             Defendants.
20
21
22
23
24
25
26
27
28

        ORDER GRANTING STIPULATION FOR LEAVE FOR PLAINTIFFS TO FILE SECOND AMENDED
                                        COMPLAINT
     Case 2:20-cv-00830-JAM-CKD Document 28 Filed 04/13/21 Page 2 of 2


 1                                         ORDER
 2        The Court is in receipt of the parties’ Stipulation for Leave for Plaintiffs to
 3 File Second Amended Complaint. In accordance with the parties’ Stipulation and
 4 good cause appearing therefrom, it is ordered as follows:
 5        1. Plaintiffs are granted leave to file their Second Amended Complaint by
 6           April 28, 2021.
 7        2. Defendants’ answer to Plaintiffs’ Second Amended Complaint shall be
 8           served and filed no later than twenty-one (21) days after the date of
 9           service.
10        3. All days currently scheduled in this matter, including the trial date, are not
11           affected by this order.
12
13 IT IS SO ORDERED.
14
15 DATED: April 13, 2021               /s/ John A. Mendez
16                                     THE HONORABLE JOHN A. MENDEZ
                                       UNITED STATES DISTRICT COURT JUDGE
17
18
19
20
21
22
23
24
25
26
27
28
                                               -1-
        ORDER GRANTING STIPULATION FOR LEAVE FOR PLAINTIFFS TO FILE SECOND AMENDED
                                        COMPLAINT
